Citation Nr: 1122454	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-15 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for hidradenitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to April 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO).

In July 2008, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In October 2010, a video conference hearing before the undersigned Veterans Law Judge was held at the RO.  Transcripts of these hearings are of record.

FINDING OF FACT

From the date of claim, the Veteran has had both active manifestations of hidradenitis and residual scarring, with no more than 18 percent of total body affected by active lesions, but with gross distortion or asymmetry of 2 facial features.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for hidradenitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a March 2007 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, VA examination reports, and hearing testimony.   

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The RO established service connection for hidradenitis suppurativa with a 10 percent evaluation assigned effective February 2, 2007.  This condition is not listed in the Rating Schedule.  Where a veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  Here, the RO rated 
the condition analogous to dermatitis under Diagnostic Code 7806.  

Under Diagnostic Code 7806, a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118 (2008).  A higher 30 percent rating is assigned where 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Lastly, where more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent evaluation is assigned.  Id.  Alternatively, the condition can be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805) depending upon the predominant disability.  

Under Diagnostic Code 7800 a 10 percent rating is assigned for a scar of the head, face, or neck with one characteristic of disfigurement.  A 30 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement. 38 C.F.R. § 4.118.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement. Id. Finally, an 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

The eight characteristics of disfigurement include: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Such scars in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling. Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801

Diagnostic Code 7802 provides that superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802

For both Diagnostic Code 7801 and 7802, scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118 (2008).

In 2008, VA revised its regulations for rating skin disorders, specifically scars.  See 73 Fed. Reg. 54708 (2008).  However, those revisions are applicable only for claims for benefits received by VA on or after October 23, 2008.  Inasmuch as the Veteran's claim was received prior to October 23, 2008, those revisions are not applicable to the current appeal.

The Veteran has hidradenitis suppurativa which has required multiple surgeries, including skin grafting.  He has scarring from this condition and the surgeries, as well as active problems from hidradenitis.  

At his hearings, the Veteran testified that hidradenitis affects him mostly in the groin area.  He reported scarring on his entire body, including the groin area, hip, eyebrows, face, and head.  According to the Veteran the only scars that are tender are the right eyebrow scar, a head scar, and scars in the testicle area.  Skin grafts had been taken from the area between his ankle and hip.  The skin grafts reportedly itched.  He also noted constant drainage from the perianal area.

VA outpatient treatment records from 2007 to 2010 reflect current hidradenitis suppurativa.  Physical examination findings include atrophic/icepick acneform scars on the face, surgical scars of the bilateral maxillae, scars with evidence of prior sinus tracts in groin and perianal area, scalp and back with hyperpigmented post inflammatory macules and generalized xerosis, significant thick fibrotic scarring in groin and multiple well-healed surgical scars in groin and buttocks area, and perianal region with active drainage.  It was noted his regimen of clindamycin gel and hibiclens works well, although he occasionally gets new cysts.  

The Veteran was afforded a VA skin examination in August 2008.  He reported that his skin condition is intermittent and he has painful boils that come and go.  He treated this with topical solutions, but not with corticosteroids or immune-suppressive drugs.  Physical examination revealed 5 small cysts on the back that covered 2 percent of the entire body and 0 percent of exposed areas.  There was scarring from surgeries as follows:  right armpit 54 by 3 centimeters (cm), left armpit 39 by 3 cm, buttocks 12 by 3 cm, groin 21 by 3 cm, left thigh 2 by 3 cm, and left ankle 3 by 3 cm.  All of the scars were superficial and nontender to palpation.  They were raised in spots and depressed in spots.  They ranged from normal color to hypopigmented.  There was no adherence to underlying tissue and the scars did not affect joint movements.  The Veteran also had scarring on his face from the boils.  The examiner was unable to measure the facial scarring because it was so extensive.  Photographs were taken and added to the claims file.  The examiner diagnosed hidradenitis.  

The Veteran was afforded a VA scars examination in January 2010.  According to the examiner, the Veteran had the following scars:  left upper back 26 by 0.25 cm, upper abdomen 10 by 0.25 cm, left anterior thigh 7 by 4 cm, left groin area 5 by 0.25cm, and left anterior leg 3 by 3.5 cm.  There were also multiple small scars on the face that the examiner was unable to measure due to there being too many scars.  There was no skin breakdown or reported pain from the scars.  The scars were superficial, and there was no inflammation, edema, keloid formation, or other disabling effects.  The examiner noted that the nose and forehead showed gross distortion or asymmetry.

A VA skin examination was also performed in January 2010.  The Veteran reported getting painful boils on his face, head, back, groin, arms, and legs.  His sweat glands had been removed and he did not get boils where the glands were cut out.  The condition was reportedly intermittent.  The Veteran was using topical treatments and not corticosteroid or immunosuppressive drugs.  Physical examination revealed that the only place with an active rash was on the back.  This rash affected less than 18 percent of the entire body and 0 percent of exposed areas.  The examiner diagnosed hidradenitis.

Upon review of the record, the Board notes that the Veteran has both active manifestations of his hidradenitis as well as residual scarring.  The RO evaluated the Veteran's active manifestations, which the evidence indicates affects no more than 18 percent of the body surface.  Thus, evaluating the active disability would not result in a disability rating greater than 10 percent.

However, Diagnostic Code 7806 indicates that the condition can alternatively be rated based on disfigurement of the head, face and neck under Diagnostic Code 7800, or based on scarring under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending on the predominant disability.  Here, the evidence reflects the predominant disability associated with the Veteran's hidradenitis is the residual disfigurement of the face.  The 2008 VA examiner noted the Veteran had extensive scarring on the face which could not be measured.  Photographs were provided.  The 2010 VA examiner noted that the Veteran had gross distortion or asymmetry of the nose and forehead.  Such findings support a 50 percent evaluation under Diagnostic Code 7800.  As the evidence does not suggest that there was any significant outbreak of the condition on his face in between the date of claim and the date of the 2008 examination, the Board concludes that the 50 percent rating is warranted since the February 2, 2007 date of claim.

A higher rating of 80 percent is not warranted as the Veteran is not shown to have gross distortion or asymmetry in three or more features nor is he shown to have six or more characteristic of disfigurement.  Further, the evidence does not reflect that the Veteran requires systemic therapy such as corticosteroids or other immunosuppressive drugs.  Rather, the Veteran's regular treatment consists of topical medications.  Accordingly, a 60 percent evaluation under Diagnostic Code 7806 is not warranted.

The Board notes that the Veteran also has multiple residual scars on other areas of his body.  However, none of these scars are shown to be deep or to cause limitation of motion or function, so a rating under Diagnostic Codes 7801 or 7805 is not warranted.  Nor would evaluating the superficial scars result in a disability rating greater than the 50 percent rating assigned under Diagnostic Code 7800.  Indeed, the maximum rating under Diagnostic Codes 7802, 7803, and 7804 is 10 percent.  To warrant a higher rating, the Veteran would need to have 8 separate ratings of 10 percent under those Diagnostic Codes to warrant a combined rating in excess of the 50 percent rating being assigned.  The Veteran's scarring does not involve an area of at least 929 sq. cm., the scars are not unstable, and there is no objective evidence of painful scars on examination, although the Veteran has recently stated that an eyebrow scar, head scar, and testicle scar are painful.  The objective evidence and subjective reports do not reflect sufficient disability from scarring on the body to warrant an evaluation in excess of the 50 percent being assigned for disfigurement.  As such, the residual scars in other areas are not the predominant disability picture, and evaluating the disability under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805 would not be more advantageous.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria provide multiple ways to evaluate the Veteran's skin disorder, to include consideration of active manifestations, such as painful lesions, itching, and oozing, and residual scarring.  In this case the residual disfigurement is the predominant disability picture.  The rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Indeed, the rating criteria provides a higher rating should his active disease worsen and become the predominant disability picture, and provide a higher rating for a greater level of disfigurement.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 


ORDER

An initial rating of 50 percent for hidradenitis is granted from February 2, 2007, subject to the rules and regulations governing the payment of VA monetary benefits. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


